— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 28, 1983, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s contention that he was promised a sentence of three years to life is without support in the record. Rather, it appears clear that as part of the plea negotiations the People promised to recommend a sentence of five years to life which sentence, in fact, was imposed. As the defendant received the sentence for which he bargained, he cannot now be heard to complain (see, People v Kazepis, 101 AD2d 816). Further, as the defendant’s counsel was able to negotiate a plea which satisfied the two-count A-I felony indictment in addition to three other then-pending, unrelated felony *676charges, we do not find that the defendant was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.